DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on Aug. 2, 2022 is acknowledged.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the metallic nanostructures are exposed at the surfaces of the polymeric fibers rather than entirely embedded therein.” Claim 1 from which claim 13 depends recites “metallic nanostructures adhered to surfaces of polymeric fibers”, thus, it follows that the metallic nanostructures cannot be entirely embedded at the surfaces of the polymeric fibers, and so claim 13 is confusing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im at al. (US 8975007 B2) (“Im”).
Im discloses a system comprising polymeric fibers produced via an electrospinning process (abstr., col. 1, lines 45-57, 64-67) and metallic nanostructures adhered to surfaces of the polymeric fibers via an electroless deposition process (abstr., col. 1, lines 47-57, col. 2, lines 14-25, col. 3, lines 54-67, col. 4, lines 4-5, col. 5, lines 58-64). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0015423 A1) (“Kim”), in view of Im at al. (US 8975007 B2) (“Im”).
With respect to claim 1, Kim discloses a system comprising polymeric fibers produced via an electrospinning process (abstr., 0006, 0060).  Kim is silent with respect to metallic nanostructures adhered to surfaces of the polymeric fibers.  Im discloses polymeric nanofibers, wherein metallic nanostructures are adhered to surfaces of the polymeric fibers via an electroless deposition process (abstr., col. 1, lines 47-57, col. 2, lines 14-25, col. 3, lines 54-67, col. 4, lines 4-5).  Im discloses that metal nanoparticles improve conductivity of nanofibers when nanofibers are used in electronic devices and other applications. (col. 1, lines 35-38).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the polymeric fibers of Kim with metallic nanostructures as disclosed in Im to impart conductivity to the nanofibers of Kim.  
Regarding claim 2, Kim and Im teach the system of claim 1.  Kim discloses polymeric fibers which are nanofibers (abstr., 0006).
As to claim 3, Kim and Im teach the system of claim 1.  Kim discloses aligned polymeric fibers (0007, Fig. 2).
With respect to claim 4, Kim and Im teach the system of claim 1.  Kim discloses polymeric fibers which are laminated (0006), thus it has been interpreted that the polymeric fibers define a mat.
Regarding claim 5, Kim and Im teach the system of claim 5.  Im discloses the metallic nanostructures are discretely distributed on the polymeric fibers – the density of the metallic nanostructures can be increased (col. 4, lines 5-8, col. 10, lines 8-15, Figs. 8A-8C), and thus, they are discretely distributed.
As to claim 7, Kim and Im teach the system of claim 1.  Im discloses nanoparticles (abstr., col. 4, lines 5-8, col. 10, lines 10-11, Figs, 8A-8C).
With respect to claim 8, Kim and Im teach the system of claim 1.  Im discloses the metallic nanostructures define a conformal coating on the surfaces of the polymeric fibers – implied in col. 4, lines 5-8, Figs. 8A-8C.
Regarding claim 9, Kim and Im teach the system of claim 1.  The claim refines the product by how the product is made, thus, claim 9 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 9; the references teach the structure.
As to claim 12, Kim and Im teach the system of claim 1.  Kim discloses polyacrylonitrile fibers (0007).  Im discloses copper nanostructures (col. 2, lines 14-16, col. 3, lines 54-57).
With respect to claim 13, Kim and Im teach the system of claim 1.  Im discloses the metallic nanostructures exposed at the surfaces of polymeric fibers (Figs. 8A -8C).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Im, and further in view of Yang et al. (US 2018/0209054 A1) (“Yang”).
Regarding claim 6, Kim and Im teach the system of claim 1.  Im does not specify the metallic nanostructures are nanocubes.  Yang discloses that nanocubes are known in the art of metallic nanostructures deposited on supports (abstr., 0006, 0020, 0036, 0045, Fig. 6E).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include metallic nanostructures in a form of nanocubes in the system of Kim and Im as metallic nanocubes are known in the art of metallic nanostructures. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Im, and further in view of Dixon et al. (US 2015/0166802 A1) (“Dixon”).
With respect to claim 10, Kim and Im teach the system of claim 1, but are silent with respect to the polymeric fibers being pretreated with seed crystals of transition or noble metals.  Dixon discloses a seed layer including metal fine particles, the particles including fine particles of silver and palladium as a seed layer for electroless deposition of a metal layer (0024, 0027-0030).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include seed crystals, such as seed crystals including silver or palladium on the polymeric fibers of Kim, as it is known in the art to provide the surface of the substrate that will be coated with a metal layer with seed layer including particles of transition or noble metals, such as silver or palladium.  With respect to the recitation “were pretreated with seed crystals” the claim defines the product by how the product is made, thus, claims 10 and 11 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 10.  The references teach the structure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783